Citation Nr: 1114655	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-37 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial increased rating for degenerative arthritis of the left knee, currently rated 10 percent disabling.

3.  Entitlement to an initial increased rating for status post right knee anterior cruciate ligament reconstruction, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to November 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension, and granted service connection for degenerative arthritis of the left knee, and status post right knee anterior cruciate ligament reconstruction, assigning separate 10 percent disability ratings, effective December 1, 2008.  A notice of disagreement was filed in February 2009, a statement of the case was issued in June 2009, and a substantive appeal was received in October 2009.  The Veteran testified at a Board hearing in February 2011; the transcript is of record.

The issues of entitlement to initial increased ratings for degenerative arthritis of the left knee, and status post right knee anterior cruciate ligament reconstruction, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hypertension was incurred during active service.  




CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In light of the favorable decision as it relates to the finding that service connection is warranted for hypertension, no further discussion of VCAA is necessary.  The agency of original jurisdiction will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  




Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis and cardiovascular-renal disease to include hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A June 2008 pre-discharge VA examination reflects the Veteran's complaints of hypertension since July 2007; however, blood pressure readings were not elevated and the examiner determined that there was no pathology to render a diagnosis of hypertension.  

VA outpatient treatment records reflect that in January 2009, the Veteran sought evaluation for elevated blood pressure and he was prescribed amlodipine.  Subsequent records reflect that the Veteran had elevated blood pressure without a diagnosis of hypertension.  A May 2009 entry reflects that the Veteran's hypertension was controlled and his prescription was refilled.  

A July 2009 opinion from a VA staff physician stated that it is more likely than not that hypertensive vascular disease occurred during military service.  

While service treatment records do not specifically reflect a diagnosis of hypertension, within a month of separation from service the Veteran began taking medication for elevated blood pressure and the VA opinion rendered approximately 8 months after separation from service reflects that he has a diagnosis of hypertensive vascular disease.  As hypertension was manifested soon after service, and there is an unrebutted medical opinion to the effect it had its onset in service, compensation is warranted.  


ORDER

Service connection for hypertension is granted.


REMAND

With regard to the knees, the Veteran was afforded a June 2008 pre-discharge VA examination to assess the nature and severity of his disabilities.  At the Board hearing, the Veteran reported that his left knee gives out three times a week and he was experiencing pain and swelling in both knees.  He testified that his knees have worsened since the June 2008 examination as he is unable to stand as long as he used to.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In order to more accurately reflect the current level of the Veteran's disabilities, the Board believes that an examination and opinion is necessary.

At the Board hearing, the Veteran testified that he had consulted VA Vocational Rehabilitation Services for employment purposes, and they had discussed the type of work that he should or should not do in light of his bilateral knee disabilities.  Such information may prove relevant to the increased rating issue on appeal and thus the Veteran's VA Vocational Rehabilitation folder should be associated with the claims folder.

In light of these matters being remanded, updated treatment records from the Nashville VA Medical Center (VAMC) for the period February 24, 2010, to the present should be associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's VA vocational rehabilitation folder should be associated with the claims folder.

2.  Treatment records from the Nashville VAMC dated from December 2009 to present should be associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  The Veteran should be afforded an orthopedic examination to determine the current severity of his degenerative arthritis of the left knee and status post right knee anterior cruciate ligament reconstruction.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including X-rays, should be performed.  

The examiner should undertake range of motion studies of the knees, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should so state.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not possible, the examiner should so state.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should comment on the presence of any severe painful motion or weakness in the knees.

4.  After completion of the above, the RO should review the expanded record and readjudicate the left and right knee increased rating issues.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


